Case: 10-11294     Document: 00511719733         Page: 1     Date Filed: 01/10/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         January 10, 2012
                                     No. 10-11294
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PEDRO MCPHEARSON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:99-CR-4-2


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The district court has clarified its judgment and restated the sentence as
the maximum sentence within the guideline range as 262 months incarceration.
        That sentence of the court is AFFIRMED.
        The mandate is recalled for this purpose and this mandate is to be issued
instanter.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.